Citation Nr: 0528975	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had more than 26 years of active duty when he 
separated from service in June 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the North Little 
Rock, Arkansas Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 0 percent, noncompensable disability rating 
for hearing loss.

The veteran submitted a medical statement pertinent to the 
right shoulder in July 2005.  The matter of an increased 
rating for right shoulder disability is referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran continues to have Level I hearing in each 
ear.


CONCLUSION OF LAW

The veteran's hearing loss does not meet the criteria for a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.85, Tables VI and VII (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in March 2001 
fulfilled the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  This notice was 
provided to the veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Sufficient relevant evidence has been secured so as to render 
an equitable decision in this case.  The evidence of record 
includes a report of recent audiological testing of the 
veteran that can be compared to other previous examination 
reports.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Hearing Loss Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The United States Court of Appeals for 
Veterans Claims (Court) held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  Tables VI and VII are reproduced below.

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

	



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


	(CONTINUED ON NEXT PAGE)



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

VA established service connection for the veteran's hearing 
loss effective from the veteran's separation from service in 
June 1998.  On a VA audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
50
LEFT
10
10
20
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The average of the puretone thresholds, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, was 33 decibels in the right ear, 
and 41 decibels in the left ear.  Under Table VI, these 
puretone threshold averages and speech discrimination results 
provide hearing impairment designations of I in the right ear 
and I in the left ear.  Under Table VII, impairment of I in 
each ear warrants a 0 percent disability rating.

The veteran reported for VA audiological evaluation in March 
2001.  Some tests were performed, but the testing equipment 
could not obtain results in some of the usual tests.  The 
examiner determined that the test was not acceptable for 
rating purposes.  The examiner noted that the veteran should 
be rescheduled for evaluation as soon as possible.

The veteran has submitted the report of an audiological 
evaluation performed in June 2005 at a private otolaryngology 
practice.  On that evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
55
60
LEFT
20
20
50
55
70

During the veteran's hearing, he noted that this examination 
showed left ear decibel loss on the left ear to almost 70.  
Hearing transcript, 5.  In order to provide the most liberal 
reading, the Board will use 70.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.

The puretone thresholds averages were 44 decibels in the 
right ear and 49 decibels in the left ear.  Under Table VI, 
these puretone threshold averages and speech discrimination 
results provide hearing impairment designations of I in the 
right ear and I in the left ear.  Under Table VII, impairment 
of I in each ear warrants a 0 percent disability rating.

In July 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran reported that VA 
audiological testing attempted in 2001 had failed because the 
test equipment was not working.  He stated that he was told 
that he would be rescheduled soon for another attempt at the 
testing, but that he was never notified to report for such 
testing.  The veteran observed that the test was referred to 
as being conducted in March, yet his recollection was April 
2001.  The Board finds that regardless of the specific date, 
the VA records and the veteran both agree that the VA 
examination had been curtailed due to equipment problems.  He 
noted that recent private audiological testing he had 
undergone had shown puretone thresholds higher than those 
found in the past.

With regard to the current appeal, the Board notes that while 
the planned audiological testing by VA in 2001 could not be 
completed, the testing completed by VA in 1998 as compared to 
the private practice in 2005 provide competent and clear 
evidence of the extent of the veteran's hearing impairment.  
Neither the 1998 testing nor the more recent 2005 testing 
shows impairment that meets the rating schedule criteria for 
a compensable disability rating for hearing loss.  Rather, 
with use of the criteria shown above, the range of 
incremental change shown in the veteran's 2005 report 
continues to fall within the parameters of Level I hearing in 
each ear.  That is, as the veteran notes, some particular 
levels demonstrate some change; however, the extent is not 
sufficient to justify a higher rating as contemplated in the 
charts shown above.  Both 1998 and the later 2005 tests both 
reveal that the veteran continues to have Level I hearing in 
each ear.  Accordingly, the preponderance of the evidence, 
then, is against the claim for a compensable rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required hospitalizations for his 
hearing impairment, and there is no evidence that his hearing 
impairment markedly interferes with employment.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to a compensable disability rating for hearing 
loss is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


